If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



DAVID GREGORY HANLEY,                                                 UNPUBLISHED
                                                                      January 30, 2020
               Plaintiff-Appellee,

v                                                                     No. 347380
                                                                      Oakland Circuit Court
PAMELA ANN SEYMOUR,                                                   LC No. 2010-777620-DM

               Defendant-Appellant.


Before: METER, P.J., and FORT HOOD and REDFORD, JJ.

PER CURIAM.

       Defendant appeals as of right from the trial court’s denial of her motion for
reconsideration of its award of attorney fees to plaintiff. Defendant’s appeal is wholly without
merit. We affirm the trial court and take the extraordinary step of sanctioning defendant under
MCR 7.216(C) for filing a vexatious appeal. The case is remanded to the trial court for
determination of the amount of plaintiff’s attorney fees expended in defending this appeal.

                                        I. BACKGROUND

        This appeal is the latest in a series of disputes originating from the parties’ divorce, which
was finalized in January 2012. The judgment of divorce provided that the parties would not have
deliberate contact, particularly disparaging contact, with the other party’s business associates. In
2015, defendant violated this provision by mailing to opposing counsel in a case plaintiff was
working an envelope which contained questionably reliable, but nevertheless disparaging
information about plaintiff. For this violation, the trial court ordered defendant to serve 93 days
in jail, pay a $7,500 fine, and pay $15,000 in attorney fees and $2,625 in expert fees to
defendant.

        Subsequently, in an unrelated case between plaintiff’s current wife and defendant, the
parties agreed to a settlement wherein defendant would drop her appeal in that case in exchange
for plaintiff waiving the sanctions in the contempt action. Defendant, however, refused to sign
the settlement documents and appealed the trial court’s contempt ruling. This Court affirmed the
trial court’s sanction in an unpublished per curiam opinion. Hanley v Seymour, unpublished per
curiam opinion of the Court of Appeals, issued October 26, 2017 (Docket No. 334400). In doing


                                                 -1-
so, this Court awarded plaintiff, as the prevailing party, his “taxable costs under MCR 7.219.”
Id. at 5.

         Then, on November 26, 2018, plaintiff moved the trial court under MCR 3.206(D) to
award him his attorney fees incurred in defending the appeal, arguing that the fees were incurred
as a result of defendant’s unreasonable conduct in agreeing to the settlement and then repudiating
the settlement by appealing the contempt order. Plaintiff noted that, on appeal, defendant “failed
to provide any authority for why she was not subject to imposition of the maximum penalties”
for her violation of the parties’ divorce judgment, and that defendant had still failed to pay the
sanction as of the date of the motion. Plaintiff also sought payment for attorney fees incurred in
filing the November 26th motion.

      Plaintiff’s agent mailed the motion to defendant on November 26, 2018 “by first class
U.S. Mails, postage pre-paid, and via e-mail.” A hearing on the motion was scheduled for
December 5, 2018.

         Defendant did not respond to the motion or attend the hearing.1 After a lengthy
discussion between plaintiff’s attorney and the trial court regarding the acrimony between the
parties and the long history of the legal proceedings,2 plaintiff’s attorney made a record
justifying the requested fees.3 The trial court noted that MCR 3.206(D)(2)(b) authorizes attorney
fees when “parties have been forced to incur expenses as a result of the other parties
unreasonable conduct in the course of this litigation. And perhaps that’s the theme of this
litigation during the many years.” The trial court found that defendant acted unreasonably by
agreeing to a settlement only to repudiate it at the final hour, thereby forcing plaintiff to incur
additional attorney fees responding to an appeal which was denied “in no uncertain terms.”

       Ultimately, the trial court awarded plaintiff $12,000 in attorney fees in addition to the
sanctions awarded for the earlier contempt. Subsequently, defendant moved the trial court for
reconsideration of its attorney-fee order, arguing that the order should be vacated because she
was not properly served with the motion. This appeal followed the trial court’s denial of
reconsideration.



1
  The hearing was scheduled for 8:30 a.m., and the trial court waited until 9:30 a.m. to begin the
proceedings. The trial court noted that defendant “called and told us how awful we were and
said she was coming” but did not attend.
2
  The trial court noted that defendant had utilized numerous attorneys to represent her and had
also filed “a whole potpourri of motions” in pro per shortly before defendant’s request for
attorney fees. The trial court’s discussion indicates that these motions were generally
inappropriate. Also inappropriate were defendant’s abuse of the discovery process and threats to
kill many persons associated with the ongoing proceedings.
3
  Plaintiff’s motion did not indicate how many hours plaintiff’s counsel had expended on the
instant motion; however, at the motion hearing, plaintiff’s counsel requested an additional eight
hours’ worth of attorney fees for preparing the instant motion and appearing in court.


                                                -2-
                                         II. ANALYSIS

       On appeal, defendant does not challenge the trial court’s findings regarding the motion.
Rather, defendant argues that she was not timely notified of plaintiff’s motion and that the trial
court denied her due process by holding a hearing on plaintiff’s motion. Defendant therefore
challenges the trial court’s denial of her motion for reconsideration.

        We review the trial court’s decision on a motion for attorney fees for an abuse of
discretion. Smith v Khouri, 481 Mich. 519, 526; 751 NW2d 472 (2008). We also review for an
abuse of discretion the trial court’s decision on a motion for reconsideration. In re Estate of
Moukalled, 269 NW2d 708, 713; 714 NW2d 400 (2006). A trial court abuses its discretion when
its decision falls outside the range of reasonable and principled outcomes. Maldonado v Ford
Motor Co, 476 Mich. 372, 388; 719 NW2d 809 (2006).

        MCR 2.119(C) sets forth the general timing and notice requirements for civil motion
practice and provides in pertinent part:

               (1) Unless a different period is set by these rules or by the court for good
       cause, a written motion (other than one that may be heard ex parte), notice of the
       hearing on the motion, and any supporting brief or affidavits must be served as
       follows:

              (a) at least 9 days before the time set for the hearing, if served by first-
       class mail, or

              (b) at least 7 days before the time set for the hearing, if served by delivery
       under MCR 2.107(C)(1) or (2) or MCR 1.109(G)(6)(a).

When service is required, MCR 2.107(3) authorizes service by mail. “Mailing a copy under this
rule means enclosing it in a sealed envelope with first class postage fully prepaid, addressed to
the person to be served, and depositing the envelope and its contents in the United States mail.
Service by mail is complete at the time of mailing.” MCR 2.107(3).

        Plaintiff admitted that she received the motion on November 30, 2018. She argues that,
because service was not completed nine days before the December 5, 2018 hearing, see MCR
2.119C(1)(a), she was denied her procedural rights when the trial court held the motion hearing
without her presence. What defendant overlooks, however, is that service of a motion is
complete “at the time of mailing,” MCR 2.107(3), not at the time of receipt. The proof of service
in this case clearly indicates that the motion was mailed to defendant on November 26, 2018 in
compliance with the nine-day requirement in MCR 2.119(C)(1)(a). Defendant’s argument is
therefore wholly without merit.

        Defendant’s obvious misreading of the court rules was pointed out to her in plaintiff’s
response to her appellate brief. Nonetheless, defendant did not raise any additional authority that
would support her claim in her reply brief, nor did she withdraw her appeal. Indeed, plaintiff’s
reply brief does not even address the alleged service deficiency which is the basis for her appeal,
yet alone MCR 2.107(3). Instead, plaintiff’s reply brief presents a new issue challenging the trial

                                                -3-
judge’s subject-matter jurisdiction over the case between October 25, 2015 and April 3, 2019.
We decline to address this issue, however, because an appellant may not raise an issue for the
first time in a reply brief. Kinder Morgan Michigan, LLC v City of Jackson, 277 Mich. App. 159,
174; 744 NW2d 184, 194 (2007) (declining to address a jurisdictional issue raised for the first
time in a reply brief); MCR 7.212(G) (Reply briefs must be confined to rebuttal of the arguments
in the appellee’s or cross-appellee’s brief).

       Again, we note that defendant has not challenged the trial court’s findings or legal
conclusions made at the hearing. Finding no procedural error in the notice given to defendant or
the trial court’s hearing, we affirm the trial court’s denial of defendant’s motion for
reconsideration. As the prevailing party, plaintiff may tax his costs. MCR 7.219.

        In addition to authorizing this court to award the taxation of costs, our court rules also
grant us the discretionary authority to assess punitive damages on our own motion when we
determine that an appeal was “vexatious.” MCR 7.216(C)(1). An appeal is vexatious when it
“was taken for purposes of hindrance or delay or without any reasonable basis for belief that
there was a meritorious issue to be determined on appeal,” MCR 7.216(C)(1)(a), or when a
party’s filings with this Court have “grossly disregarded the requirements of a fair presentation
of the issues” or have otherwise “grossly” disregarded or court rules or “the requirements of
propriety,” MCR 7.216(C)(1)(b). Sanctioning a party under MCR 7.216(C) is an extraordinary
action that this Court has employed sparingly. Nonetheless, we conclude that this case warrants
such a sanction.

        Defendant’s procedural claim in the instant appeal is clearly preempted by MCR 2.107(3)
and, given the clarity of that subsection, we can only conclude that defendant did not have a
“reasonable basis for a belief that there was a meritorious issue to be determined on appeal.”
MCR 7.216(C)(1)(a). That defendant pursued the appeal for an improper purpose is further
evidenced by the fact that defendant’s legal error was succinctly addressed in plaintiff’s brief yet,
instead of withdrawing her appeal or providing other support for her claim, defendant chose to
ignore the contradictory authority and raise an entirely new issue in her reply brief—thereby
denying plaintiff an opportunity to respond to this new claim before oral argument. MCR
7.216(C)(1)(a), (b). Defendant has a long history of prolonging her dispute with her ex-husband
by ignoring court orders, filing meritless motions, pursuing unnecessary appeals, and otherwise
obstructing the judicial process. On balance, the lengthy record in this case makes clear that
defendant is less interested in the resolution of actual grievances than she is in using the legal
system to harass plaintiff and cause him financial harm. We cannot permit such a misuse of our
judicial resources. Accordingly, we award plaintiff his attorney fees incurred in defending the
instant appeal. See Peake v Peake, 469 Mich. 962; 671 NW2d 875 (2003).

      Affirmed, but remanded to the trial court for determination of the amount of attorney fees
expended by plaintiff in this Court. We do not retain jurisdiction.



                                                              /s/ Patrick M. Meter
                                                              /s/ Karen M. Fort Hood
                                                              /s/ James Robert Redford

                                                -4-
-5-